 Case 2:18-cv-03591-RGK-RAO Document 14 Filed 11/08/18 Page 1 of 5 Page ID #:605
                                                                                  oR~G~N,~~
 1   JOSEPH H. HUNT
     Assistant Attorney General, Civil Division
 2   NICOLA T. HANNA                                                          K~U,~uuc-:^
     United States Attorney                                                           T 'i:C;i' ~0
 3   DAVID M. HARRIS, AUSA
     Chief, Civil Division                                                   NOV - 6 2018
 4   DAVID K. BARRETT, AUSA
     Chief, Civil Fraud Section                                             A L DISTRICT
 5   ABRAHAM C. MELTZER, AUSA
     Deputy Chief, Civil Fraud Section
 6   California State Bar No. 162659
          Room 7516, Federal Building
 7        300 N. Los Angeles Street                  --             ~ ~ ~         ~ ~^~ ~)RT
          Los Angeles, California 90012

                                                             ~v~~;
 8        T: 213.894.7155IF: 213.894.7819
          Email: abraham.meltzer@usdoj.gov
 9   JAMIE YAVELBERG
                                                                         ~~. ~-      , nRiVIA
     NATALIE WAITES PRIDDY                                    t~E~ e i
                                                     ~.YEM ~L
                                                     C                               L~~'LiTi'
10   Attorneys, Civil Division
     United States Department of Justice
11        175 N Street, NE, Room 10.222
          Washington, D.C. 20002
12        T: 202.616.2964
          Email: natalie.a.waites@usdoj.gov
13   Attorneys for the
     United States of America
14

15                           UNITED STATES DISTRICT COURT

16       FOR THE CENTRAL DISTRICT OF CALIFORNIA -- 5~~13~~~~ DIVISION

17   UNITED STATES OF AMERICA ex          No. CV 18-03591-RGK (RAOx)
     rel. ALEXANDER VOLKOFF, LLC,
18   et al.,                              [\~&.~0~8'~
                                                   ; D] ORDER RE ELECTION BY
                                          THE UNITED STATES TO DECLINE
19             Plaintiffs,                INTERVENTION AND PARTIAL
                                          UNSEALING OF CASE
20
                                          [LODGED UNDER SEAL PURSUANT TO
21   JANSSEN PHARMACEUTICA N.V.;          THE FALSE CLAIMS ACT, 31 U.S.C.
     JANSSEN PHARMACEUTICALS,             ~§ 3730(b)(2) and (3)]
22   INC.; JANSSEN RESEARCH &
     DEVELOPMENT, LLC; JOHNSON &          [FILED CONCURRENTLY UNDER SEAL:
23   JOHNSON; and; ORTHO-MCNEIL,          NOTICE OF ELECTION BY THE UNITED
                                          STATES TO DECLINE INTERVENTION
24             Defendants.                AND STIPULATION RE PARTIAL
                                          UNSEALING OF CASE]
25

26

27

28
 Case 2:18-cv-03591-RGK-RAO Document 14 Filed 11/08/18 Page 2 of 5 Page ID #:606



 1        The United States of America ("United States") having declined

 2   to intervene in the above-captioned action ("this action") pursuant

 3   to the False Claims Act, 31 U.S.C. ~ 3730(b)(4)(B), and the United

 4   States and qui tam plaintiff Alexander Volkoff, LLC (the "relator")

 5   having stipulated to the unsealing of the case with certain

 6   exceptions, the Court now orders as follows:

 7        IT IS ORDERED that:

 8        1.      The seal is lifted from this action in all respects,

 9   except as specified in Paragraph 3 below.      The Complaint is unsealed

10   and the relator shall serve it upon the defendants;

11        2.      This Order and the Notice of Election by the United States

12   to Decline Intervention and Stipulation Re Unsealing of Case are

13   both unsealed, and the relator shall serve both upon the defendants

14   with the Complaint;

15        3.      All other contents of the Court's file in this action,

16   filed and lodged to date, shall remain permanently under seal and

17   shall not be made public or served upon any defendant or other party

18   or person;

19        4.   The seal is lifted as to all papers and records filed or

20   lodged in this action after the date of this Order;

21        5.   The parties shall serve all pleadings, notices, motions,

22   orders, and other papers hereafter filed or lodged in this action,

23   including supporting memoranda and any notice of appeal, upon the

24   United States as provided for in 31 U.S.C. § 3730(c)(3);

25   ~~

26   ~~

27   ~~

28
                                          1
 Case 2:18-cv-03591-RGK-RAO Document 14 Filed 11/08/18 Page 3 of 5 Page ID #:607



 1        6.    Should the relator or defendants propose that this action

 2   be dismissed, settled, or otherwise discontinued, the parties shall

 3   provide the United States with notice of the same and the Court will

 4   provide the United States with an opportunity to be heard before

 5   ruling or granting its approval.

 6        IT IS SO ORDERED.

 7

 8   DATED:    ~~~ o ~ `~!~" i~'              ~-={       )~~
                                                         Ui
                                      UNITED ST~TES      TR CT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
 Case 2:18-cv-03591-RGK-RAO Document 14 Filed 11/08/18 Page 4 of 5 Page ID #:608



 1                           PROOF OF SERVICE BY MAILING

 2        I am over the age of 18 and not a party to the within action.

 3   I am employed by the Office of the United States Attorney, Central

 4   District of California.     My business address is 300 North Los

 5 ' Angeles Street, Suite 7516, Los Angeles, California 90012.

 6        On November   ~ , 2018, I served

 7        [PROPOSED] ORDER RE ELECTION BY THE UNITED STATES TO DECLINE

 8        INTERVENTION AND PARTIAL UNSEALING OF CASE

 9   on each person or entity named below by enclosing a copy in an

10   envelope addressed as shown below and placing the envelope for

11   collection and mailing on the date and at the place shown below

12   following our ordinary office practices.        I am readily familiar with

13   the practice of this office for collecting and processing

14   correspondence for mailing.    On the same day that correspondence is

15   placed for collection and mailing, it is deposited in the ordinary

16   course of business with the United States Postal Service in a sealed

17   envelope with postage fully prepaid.

18        Date of mailing:    November ~, 2018.        Place of mailing:

19   Los Angeles, California.

20        Person s) and/or Entity(ies) to whom mailed: SEE ATTACHED LIST

21        I declare under penalty of perjury under the laws of the United

22   States of America that the foregoing is true and correct.

23        I declare that I am employed in the office of a member of the

24   bar of this court at whose direction the service was made.

25       Executed on: November     ~D   2018, at Los Angele      California.

26

27                                            ZENAIDA ROSACI

28
                                          3
 Case 2:18-cv-03591-RGK-RAO Document 14 Filed 11/08/18 Page 5 of 5 Page ID #:609



 1                                  SERVICE LIST

 2

 3   THE LAW OFFICE OF MYCHAL WILSON
     Mychal Wilson
 4   401 Wilshire Blvd., 12th Floor
     Santa Monica, CA 90401
 5   Tel: 424.252.4232

 6   CUTTER LAW PC
     C. Brooks Cutter
 7   John R. Parker, Jr.
     401 Watt Avenue
 8   Sacramento, CA 95864
     Tel: 916.290.9400
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
